Per Ctir.

The present motion, if successful, would be attended with extensive consequences. Every person dissatisfied with a verdict given during a fortnight at the last Court of Nisi Prius, would be entitled to a new trial. Mistakes will happen, through the oversight of the commissioners and sheriff, by placing men removed out of the county, and even persons deceased, on the jury panel. But here the party did not attend to strike the jury, nor make any preparations for his defence. *384The case might appear under a different aspect, if it was shewn that the defendant had sustained a real injury. As things are, we deny the motion.
Messrs. Ingersoll and T. Ross, pro quer.